 OREGON TEAMSTERS'SECURITY ELAN OFFICE207,We find, therefore, that no question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.[The Board dismissed the petition.]Oregon Teamsters'Security Plan Office and William C. Earhart,Administrator thereof, and of Teamsters Security Administratetion Fund,and Warehousemen Local No.206, affiliated withthe International`Brotheritood of Teamsters,Chauffeurs,Ware,housemen and Helpers of America,AFL-CIO;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIOand Teamsters Building Asso-ciation,Inc.; International Brotherhood of Teamsters,Chauf,feurs,Warehousemen and Helpers of America,AFL-CIO,,and its Local No. 223,Grocery, Meat, Motorcycle and Miscel-laneousDrivers;Warehousemen Local No. 206,affiliated,with the International Brotherhood of Teamsters, Chauffeurs,,Warehousemen^and Helpers of America,AFL-CIO ; Inter,national Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America,AFL-CIOand Joint Council ofDrivers,No. 37; International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,and its agents,John J. Sweeney,and Oregon Teamsters' Se-curity Plan Office, and William C. Earhart,Administratorthereof,and of Teamsters Security Administration- FundandOffice Employes International Union,Local No. 11.Cases Nos.36-CA-410, 36-CA-637, 36--CA-638, 36-CA-639, 36-CA-647, and36-CA-648.October30,1957SUPPLEMENTAL DECISION AND ORDEROn January 10, 1955, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices 'and recommending that they cease and desist therefrom and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached to the original Decision and Orderherein.Thereafter, the Respondents, the General Counsel, and theCharging Union filed exceptions together with supporting briefs."'On August 25, 1955, the majority of the Board dismissed the comeplaints with-respect to all the` Respondents for jurisdictional reasons.;.This decision was affirmed by the United States Court of Appeals for,1113 NLRB987 (Members Leedom and Rodgers dissented).119 NLRB No. 31. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDthe District of Columbia,' but was reversed by the Supreme Cou'rt,3and the case was remanded to the Board for further proceedings.Pursuant to the remand, the Board has considered the IntermediateReport, the exceptions and briefs, and the entire record herein, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions and modifications :1.Applying the jurisdictional standards enunciated in theJones-borodecision,4 the Trial Examiner found that it would effectuate thepolicies of the Act to assert jurisdiction (1) over Respondents OregonTeamsters' Security Plan Office (hereinafter referred to as SecurityFund) and its administrator, Earhart, because of the annual volume offunds ($2,000,000) remitted by it to an out-of-State insurance carrier;and (2) over the remaining Respondents, because they were integralparts of a multistate enterprise, which had an annual outflow ofper capita taxes and initiation fees of approximately $6,000,000.Whether the foregoing premium payments and per capita taxes andinitiation fees be considered "inflow" or "outflow" under the Board'sjurisdictional standards, those standards would be met here.We find,therefore, in agreement with the Trial Examiner, that it will effectu-ate the policies of the Act to assert jurisdiction over all the Respond-ents.The T. H. Rogers Lumber Company,117 NLRB 1732.2.Like the Trial Examiner, we find that the Respondents violatedthe Act in the following respects :a.Violation of Section 8 (a) (2) and (1) by the International 5Local 223, Security Fund, and Local 206, in soliciting and coercingemployees to join Local 223.b.Violation of Section 8 (a) (5) and (1) by Security Fund andEarhart in refusing to bargain with the Charging Union as the repre-sentative of the employees of Security Fund.c.Violation of Section 8 (a) (3) and (1) by Local 206 in discharg-ing Cook because of her refusal to cross the picket line established bythe Charging Union.d.Violation of Section 8 (a) (1), (3), and (4) by Building Asso-ciation in discharging Olstad, who had been subpenaed by the GeneralCounsel to testify in support of the original charge in this case 62 235 F. 2d 832.2 353 U. S. 313.4 Jonesboro Grain Drying Cooperative,110 NLRB 481.6 The Trial Examiner omitted a finding that the International was an employer underthe Act.We so find.6As found by the Trial Examiner,the initial charge filed in this proceeding was theculmination of a contest between the Charging Union and Teamsters'Local 223 for theright to represent the office employees of various Respondents,all affiliated directly orindirectly with the Teamsters'organization.In this contest all the Respondents arrayedthemselves against the Charging Union.The discharges,discussed in the text,of Olstad,Barnes, Henry, and Ermence occurred shortly after the General Counsel subpenaed themto testify in support of the original charge herein. OREGON TEAMSTERS' SECURITY PLAN OFFICE209against Security Fund and Local 206, because she had manifested herwillingness to so testify.e.Violation of Section 8 (a) (1), (2), (3), and (4) by BuildingAssociation and Joint Council, in discharging their joint employee,Barnes, who had been subpenaed to testifyas a witnessfor the Gen-eral Counsel in support of the original charge in this case,because ofthe belief that her testimony would be adverse to the interests of vari-ous ofthe Respondents.f.Violation of Section 8 (a) (1), (2), (3), and (4) by SecurityFund and its administrator, Earhart, in discharging Henry for thesame reasonas in the cases of Barnes and Olstad, and because she hadotherwise manifested her adherence to the cause of the Charging Unionrather than that of Local 2231g.Violation of Section 8 (a) (1) by the International and Sweeneybased on Sweeney's attempt to induce Ermence to give false testimonyin this proceeding or avoid testifying at all 83.The Trial Examiner further found that Security Fund and Ear-hart discharged Ermence, who had been called to testify as a witnessfor the General Counsel in this proceeding, because it was expectedthat she would testify adversely to the interests of her employer andLocal 223, and in aid of the cause of the Charging Union.We agreethat Ermence was discharged for thesereasons.However, the TrialExaminer found that Ermence, at the time of her discharge, was notan employee but a supervisor and so was not protected by Section 8(a) (4) or (3) of the Act. Accordingly, he found that her dischargedid not violate those provisions, but did violate Section 8 (a) (1) and(2) because of its coercive effect upon rank-and-file employees.TheGeneral Counsel and the Charging Union except to the finding thatErmence was a supervisor and was not protected by Section 8 (a) (3)and (4).We have carefully reviewed the evidence bearing onErmence'ssupervisory status and find, contrary to the Trial Examiner, that suchevidence preponderates in favor of a finding that she was not a super-visor but an employee.As the Trial Examiner found, Ermence hadclearly acted as a supervisor for Security Fund prior to the appoint-.In so finding,we do not rely,as the Trial Examiner did, on Henry's role in solicitingother employees to join the Charging Union,as there is no evidence that this was knownto her employer.Like the Trial Examiner,we find that,even if Henry were discharged,as Security Fundcontends,because she had protested to Crosby the proposed remodeling of the offices inwhich she worked, such protest constituted protected concerted activity, as it was made onbehalf of all the employees of Security Fund and at their request. The discharge of Henryfor that reason would, as the Trial Examiner found, violate Section 8(a) (1), andshe would be entitled to the same remedy of reinstatement with back pay as we granthereinafter.,However,we shall issue no remedial order against Sweeney and the action against himis hereby ordered abated.See footnote15, infra.476321- 58-vol. 119-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of Earhart in April 1954, as a full-time administrator of theFund.However, upon taking office, Earhart told Ermence that herduties would be primarily clerical, and she did in fact perform thesame work as the other clerks. In addition, she distributed work tothe employees and assisted Earhart in interviewing job applicants.Earhart testified on direct examination that he "placed a great dealof confidence" in Ermence's opinions "in regard to hiring and firing"of employees and that he gave "consideration" to her views in regardto the granting of salary increases.However, on cross-examinationhe stated that only one salary increase (to Henry) was granted byhim before Ermence's discharge on August 16, 1954, and that in thatinstance she "agreed" with him that an increase was in order.How-ever, he was vague as to the details of the discussion between him andErmence, and his testimony, on the whole, is consistent with the viewthat he had independently determined to grant the increase andErmence merely indicated approval of this decision.This is con-firmed by the testimony of Ermence that Earhart did not seek heradvice about the increase.9With regard to hiring, Ermence corro-borated Earhart's testimony that she assisted him in interviewingapplicants and commented on their qualifications but she testified,without contradiction, that thereafter each applicant was again inter-viewed by the auditor of the Security Fund, who submitted his recom-mendation to Earhart.With regard to discharge, the only instancethereof in the record involved Mrs. Tombe.The testimony of bothErmence and Earhart is in agreement that he solicited her opinion ofthe quality of Tombe's work, that Ermence expressed an unfavorableview, and that Earhart thereafter obtained a report from the auditorthat Tombe was not qualified for her job.In determining whether Ermence had the power effectively torecommend hiring, discharge, or salary increases, the conclusionarystatements of Earhart that he placed a "great deal of confidence in"or gave "consideration" to Ermence's opinion on those matters, evenif credited, do not settle the matter.To find that Ermence had thepower of effective recommendation, it is necessary to find that herrecommendations had controlling weight.As to hiring and discharge,such a finding is precluded by the undisputed evidence that in everyinstance of hiring and discharge mentioned in the record, Earhart,although having first consulted Ermence, did not act until after he hadobtained the views of the auditor.As to salary increases, even if wecredit Earhart's testimony that he gave "consideration" to Ermence'sviews, and that she agreed with him in 1 or 2 instances that an increase9 The Trial Examiner fails to allude to this testimony but instead characterizes as"uncontroverted" Earhart's testimony on this point.Elsewhere, Ermence was generallycredited by the Trial Examiner. OREGON TEAMSTERS' SECURITY PLAN OFFICE211should be granted, that would not be persuasive that she had thepower of effective recommendation.1°Accordingly, upon the entire record, we find that Ermence was nota supervisor at the time of her discharge but an employee, and that,as she was discharged for the reasons found by the Trial Examiner,the Security Fund and Earhart, in discharging her, violated Section8 (a) (1), (2), (3), and (4) of the Act.ilTHE REMEDYThe Trial Examiner recommended that those Respondents 12 thathe found to have unlawfully assisted Local 223 by soliciting applica-tions for membership therein withhold recognition from Local 223 asthe representative of their employees, until certified.The GeneralCounsel excepts to this remedy insofar as it implies that Local 223 mayin a proper proceeding be certified by the Board as the representativeof the employees of such Respondents. The General Counsel contendsthat the appropriate remedy is to debar such Respondents from recog-nizingLocal 223 at any time in the future.We find merit in this contention. Clearly, Local 223 is not com-petent to bargain with itself concerning the terms of employment ofits own employees. Such bargaining would necessarily be a mere shamand not genuine 'collective bargaining.Nor do we believe that therecould be any effective collective bargaining by Local 223 for the em-ployees of Local 206, or Security Fund, in view of the common bondthat Local 223 and such other Respondents have with the Teamstersorganization.13As the Board stated inBausch c6 Lomb,14 aunion must approach thebargaining table "with the single-minded purpose of protecting andadvancing the interests of the employees who have selected it as theirbargaining agent and there must be no ulterior purpose."Where, as10The Trial Examiner's apparently inadvertent failure to take into account Ermence'sdenialthat her advicewas soughtwith regard to Henry's raise(see footnote9, supra)detracts significantly from his appraisal of the relative weight of the evidence for andagainst a finding that Ermence was a supervisor."Even if, as the Trial Examiner found,her discharge be deemed to violate onlySection 8(a) (1) and(2), she would be entitledto thesame remedy of reinstatementwith back pay.BetterMonkey GripCompany,115 NLRB 1170, enfd.243 F. 2d 836(C. A. '5).Member Jenkins concurs in the finding of a violation of Section 8 (a) (4) in the dis-charge of Ermence and the other employees named above.However, contrary to theimplications in the text,supra,he does not believe that it is a necessary ingredient of suchviolation that the Respondents involved anticipated that the dischargees'testimony wouldbe adverse to such Respondents'interestsor would favorthe ChargingParty.Toestablishthe violation of Section 8 (a) (4), it suffices,in his opinion,thatthe discharges wereshown to have been promptedby thefact that the employees were subpenaed to testify ina Board proceeding.12 Security Fund, Local 206, and Local 223, itself.Security Fund is controlled by the trustees of various trust funds established pursuantto'contracts between Teamster locals and employers.Half of thesetrustees are designatedby the locals.14BauschofLomb Optical Company,108 NLRB 1555, 1559. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere, a union has allegiances which conflict with that purpose, we donot believe that it can be a proper representative of employees.Ac-cordingly, the Trial Examiner's recommendation that the Respond-entsLocal 223, Local 206, and Security Fund be required to withholdrecognition from Local 223 "until certified," will be modified by elimi-nating the quoted phrase.With respect to back pay, we shall, in accord with our usual policy,toll the Respondents' liability for back pay for the period beginningwith the date of the original Decision and Order herein and endingwith the date of this Supplemental Decision and Order.15ORDER.Upon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :I.Teamsters Security Administration Fund, its officers, agents, suc-cessors, and assigns, and William C. Earhart, its administrator, shall:(a) .Cease and desist from:(1)Discouraging membership in Office Employes InternationalUnion, Local No. 11, and encouraging membership in Local No. 223,Grocery, Meat, Motorcycle and Miscellaneous Drivers, or in any otherlabor organization of its employees, by discharging employees or dis-criminating in any manner with respect to hire, tenure, or any termor condition of employment because of the union membership or ac-tivity of employees or because employees have given testimony underthe Act or have been subpenaed to give such testimony.(2)Refusing to bargain collectively with Office Employes Interna-tional Union, Local No. 11, as the exclusive representative of all itsemployees, excluding supervisors, at its Portland office.(3)Soliciting membership in, passing out and picking up applica-tions for membership in, promising benefits for support of, andthreatening economic reprisals for failure to join Local No. 223,Grocery,Meat, Motorcycle and Miscellaneous Drivers, or any suc-cessor thereto.u After the instant proceeding was remanded to the Board pursuant to the decision ofthe SupremeCourt,the Board received from the Respondents(except Sweeney)motionsrequesting that the Board abate CaseNo. 36-CA-648as to Respondent Sweeney becauseof his.decease on November 2, 1956, and that the Board grant the other Respondents45 days to file amended answers and exceptions,to present briefs and oral argument to theBoard in support of such amended exceptions,and to adduce further evidence.TheCharging Union thereafter filed opposition to these motions except insofar as they relatedto the abatement of the action against Sweeney.Except for such abatement,we find no merit in the Respondents'motions and they arehereby denied.The issues which Respondents state they desire to raise by the proposedamendments to their answers and exceptions either have already beenfullylitigated beforethe Board or constitute novel legal contentions which the Respondents had adequateopportunity to present to the Board in the original proceeding herein.Upon considerationof all the circumstances,we do not believe that any further delay in disposing of thisproceeding would be warranted. OREGON TEAMSTERS'SECURITY PLAN OFFICE213(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Upon request, bargain collectively with Office Employes Inter-national Union, Local No. 11, as the exclusive representative of allits employees, excluding supervisors, with respect to wages, rates ofpay, hours of employment, or other conditions of employment, and,if an understanding is reached, embody such understanding in a signedagreement.(2)Offer to Marian Henry and Mary Ermence immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privi-leges, and make them whole for any loss of pay suffered by reasonof the discrimination against them, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy," asmodified hereinabove.(3)Withhold all recognition from Local No. 223, Grocery, Meat,Motorcycle and Miscellaneous Drivers, or any successor thereto, asthe representative of its employees.(4)Post at its offices at Portland, Oregon, copies of the noticeattached hereto and marked "Appendix A." 16II.Warehousemen Local No. 206, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO, its officers, representatives, and agents, shall :(a)Cease and desist from:(1)Discouraging membership in Office Employes InternationalUnion, Local No. 11, and encouraging membership in Local No. 223,Grocery, Meat, Motorcycle and Miscellaneous Drivers, or in any otherlabor organization of its employees, by discharging employees ordiscriminating in any manner with respect to hire, tenure, or anyterm or condition of employment.(2)Soliciting membership in Local No. 223, Grocery, Meat, Motor-cycle and Miscellaneous Drivers, or any successor thereto.(b)Take the following affirmative action which the Board findseffectuate the policies of the Act :(1)Offer to June Cook immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges, and make her whole for anyloss of pay suffered by reason of the discrimination against her, in themanner set forth in the section of the Intermediate Report entitled"The Remedy," as modified hereinabove.38 In the event that this Order is enforced by a decree of a United States Court ofAppeals, this notice and all other notices required herein shall be amended by substitutingfor the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Withhold all recognition from Local No. 223, Grocery, Meat,Motorcycle and Miscellaneous Drivers, or any successor thereto, asthe representative of its employees.(3)Post at its offices at Portland, Oregon, copies of the noticeattached hereto and marked "Appendix B."III.Teamsters Building Association, Inc., its officers, agents, suc-cessors, and assigns, shall :(a)Cease and desist from:(1)Discouraging membership in Office Employes InternationalUnion, Local No. 11, and encouraging membership in Local No. 223,Grocery, Meat, Motorcycle and Miscellaneous Drivers, or in any otherlabor organization of its employees, by discharging employees or dis-criminating in any manner with respect to hire, tenure, or any termor condition of employment because of the union membership oractivity of employees or because employees have given testimony underthe Act or have been subpenaed to give such testimony.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Virginia Olstad and Irene Morcom Barnes immediateand full reinstatement to their former or substantially equivalent po-sitions without prejudice to their seniority or other rights and priv-ileges, and make them whole for any loss of pay suffered by reason ofthe discrimination against them, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy," as modified here-inabove.(2)Post at its offices at Portland, Oregon, copies of the notice at-tached hereto and marked "Appendix C."IV. Joint Council of Drivers, No. 37, its officers, representatives,and agents, shall :(a)Cease and desist from :(1)Discouraging membership in Office Employes InternationalUnion, Local No. 11, and encouraging membership in Local No. 223,Grocery, Meat, Motorcycle and Miscellaneous Drivers, or in any otherlabor organization of its employees, by discharging employees or dis-criminating in any manner with respect to hire, tenure, or any termor condition of employment because of the union membership or ac-tivity of employees or because employees have given testimony underthe Act or have been subpenaed to give such testimony.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Irene Morcom Barnes immediate and full reinstate-ment to her former or substantially equivalent position without preju-dice to her seniority or other rights and privileges and make her wholefor any loss of pay she may have suffered by reason of the discrimina- OREGON TEAMSTERS' SECURITY PLAN OFFICE215tion against her, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as modified hereinabove.(2)Post at its offices at Portland, Oregon, copies of the noticeattached hereto and marked "Appendix D."V. Local No. 223, Grocery, Meat, Motorcycle and MiscellaneousDrivers, its officers, representatives, agents, and trustees shall:(a)Cease and desist from :(1)Requiring its own employees to join Local No. 223,, or anysuccessor thereto, and to withdraw from Office Employes InternationalUnion, Local No. 11.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Withhold all recognition from said Local No. 223 as the repre-sentative of its own employees.(2)Post at its offices at Portland, Oregon, copies of the noticeattached hereto and marked "Appendix E."VI. International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, AFL-CIO, its officers, representa-tives, and agents, shall :(a)Cease and desist from:(1) Inducing prospective witnesses at a National Labor RelationsBoard proceeding to change their testimony and to absent themselvesfrom such proceedings.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Post at the Teamsters office building in Portland, Oregon,copies of the notice attached hereto and marked "Appendix F."VII. All of the above-named Respondents shall:(a)Cease and desist from :(1) In any manner interfering with, restraining, or coercing theirrespective employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office Employes Inter-national Union, Local No. 11, or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation, as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Preserve and, upon request made of those Respondents whohave been ordered to reinstate employees, make available to the Na-tionalLabor Relations Board or its agents, for examination and 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopying, all payroll, social-security, time, and personnel records neces-sary to determine the amounts of back pay due.(2)Respectively sign copies of the notices heretofore specified,which are to be furnished by the Regional Director for the NineteenthRegion, post said notices immediately upon receipt thereof, and main-tain them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respective Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(3)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Office Employes Inter-national Union, Local No. 11, and we will not encourage mem-bership in Local No. 223, Grocery, Meat, Motorcycle andMiscellaneous Drivers, or in any other labor organization of ouremployees, by discharging employees or discriminating in anymanner with respect to hire, tenure, or any term or condition ofemployment.WE WILL NOT discharge or discriminate in any manner againstany employee because he has given testimony in a proceedingbefore the National Labor Relations Board, or has been subpenaedto give such testimony.WE WILL offer to Marian Henry and Mary Ermence immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of our discrimination againstthem.WE WILL bargain collectively, on request, with Office EmployesInternational Union, Local No. 11, as the exclusive representativeof all our employees, excluding supervisors, with respect to wages,rates of pay, hours, or other terms or conditions of employment,and, if an understanding is reached, embody such understandingin a signed agreement.WE WILL NOT solicit membership in, pass out and pick upapplications for membership in, promise benefits for support of, OREGON TEAMSTERS' SECURITY PLAN OFFICE217and threaten economic reprisals for failure to join Local No. 223,Grocery,Meat,Motorcycle and Miscellaneous Drivers, or anysuccessor thereto, and we will withhold all recognition from saidorganization.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office EmployesInternational Union, Local No. 11, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization, as authorized in Section 8 (a)(3) of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining members of Office Employes InternationalUnion, Local No. 11, or of any other labor organization, except as thisright may be affected by an agreement executed in conformity withSection 8 (a) (3) of the Act.TEAMSTERS SECURITY ADMINISTRATION FUND,Employer.Dated----------------By-------------------------------------(Representative)'(Title)WILLIAM C. EARHART,Administrator.Dated----------------By-------------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Office EmployesInternational Union, Local No. 11, and we will not encouragemembership in Local No. 223, Grocery, Meat, Motorcycle andMiscellaneous Drivers, or in any other labor organization, bydischarging employees or discriminating in any manner withrespect to hire, tenure, or any term or condition of employment.WE WILL offer to June Cook immediate and full reinstatementto her former or substantially equivalent position, without 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to her seniority or other rights and privileges previouslyenjoyed, and make her whole for any loss of pay suffered as aresult of our discrimination against her.WE WILL NOT solicit membership in Local No. 223, Grocery,Meat, Motorcycle and Miscellaneous Drivers, or in any successorthereto,andwe will withhold all recognition from saidorganization.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Office Employes Interna-tional Union, Local No. 11, or any other labor organization, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain, or to refrainfrom becoming or remaining, members of Office Employes Inter-nationalUnion, Local No. 11, or of any other labor organization,except as this right may be affected by an agreement executed in con-formity with Section 8 (a) (3) of the Act.WAREHOUSEMEN LOCAL No. 206, AFFILIATED WITH INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFERS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO,Employer.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Office EmployesInternational Union, Local No. 11, and we will not encouragemembership in Local No. 223, Grocery, Meat, Motorcycle andMiscellaneous Drivers, or in any other labor organization ofour employees, by discharging employees or discriminating inany manner with respect to hire, tenure, or any term or conditionof employment. OREGON TEAMSTERS' SECURITY PLAN OFFICE219:WE WILL NOT discharge or discriminate in any manner againstany employee because he has given testimony in a proceedingbefore the National Labor Relations Board, or has been subpenaedto give such testimony.WE WILL offer to Virginia Olstad and Irene Morcom Barnesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of our discriminationagainst them.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office EmployesInternational Union, Local No. 11, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activties, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization, as authorized in Section 8 (a) (3)of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of Office Employes InternationalUnion, Local No. 11, or of any other labor organization, except as thisright may be affected by an agreement executed in conformity withSection8 (a) (3) of the Act.TEAMSTERSBUILDINGASSOCIATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notifyour employees that :WE WILL NOT discourage membership in Office Employes Inter-national Union, Local No. 11, and we will not encourage member-ship in Local No. 223, Grocery, Meat, Motorcycle and Miscel-laneousDrivers,or in any other labor organization of ouremployees, by discharging employees or discriminating in any 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner with respect to hire, tenure, or any term or condition ofemployment.WE WILL NOT discharge or discriminate in any manner againstany employee because he has given testimony in a proceeding be-fore the National Labor Relations Board, or has been subpenaedto testify in such a proceeding.WE WILL offer to Irene Morcom Barnes immediate and full re-instatement to her former or substantially equivalent position,without prejudice to her seniority or other rights and privilegespreviously enjoyed, and make her whole for any loss of paysuffered as a result of our discrimination against her.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office EmployesInternational Union, Local No. 11, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership" in a labor organization, as authorized in Section 8 (a)(3) of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of Office Employes InternationalUnion, Local No. 11, or of any other labor organization, except asthis right may be affected by an agreement executed in conformity.with Section 8 (a) (3) of the Act.JOINTCOUNCILOF DRIVERS,No.37,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX ENOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT require our employees to join Local No. 223,Grocery,Meat, Motorcycle and Miscellaneous Drivers, or anysuccessor thereto, or to withdraw from Office Employes Inter- OREGON TEAMSTERS' SECURITY PLAN OFFICE221national Union, Local No. 11, and we will withhold all recog-nition from said Local No. 223 as the representative of ouremployees.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office EmployesInternational Union, Local No. 11, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization, as authorized in Section 8 (a) (3) ofthe Act.All ouremployees are free to become or remain, or to refrain frombecoming or remaining,members- of Office Employes InternationalUnion, Local No. 11, or of any other labor organization, except as thisright may be affected by an agreement executed in conformity withSection 8(a) (3) ofthe Act.LOCAL No. 223, GROCERY, MEAT, MOTORCYCLEAND MISCELLANEOUS DRIVERS,Employer.Dated----------------By------------------=------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.APPENDIX FNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify all employees that :AVEWILL NOT induce prospective witnesses at a NationalLabor Relations Board proceeding to change their testimonyand to absent themselves from such proceedings.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Office EmployesInternational Union, Local No. 11, or, any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat such right may be affected by an agreement requiring mem-bership in a labor organization, as authorized in Section 8 (a) (3)of the Act.All employees are free to become orremain,or to refrain frombecoming or remaining, members of Office Employes InternationalUnion, Local No. 11, or of any other labor organization,except assuch right may be affected by an agreement executed in conformitywith Section 8 (a) (3) of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOFAMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.General Drivers,Chauffeurs and Helpers,Local Union No. 886,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIOandUnit Parts Company.Case No. 16-CB-91. October 30,1957DECISION AND ORDEROn January 2, 1957, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the remedyrecommended in the Intermediate Report, and supporting briefs.The Respondent filed a reply brief in support of the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the exceptions, modifications,,and additions noted below.We agree with the Trial Examiner that the Respondent violated'Section 8 (b) (1) (A) of the Act by threatening employees thatitwould not sign an agreement it had reached with the Company,119 NLRB No. 34.